DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Amuduri et al. (US 20210201609).
Re claim 15, Amuduri et al. teaches an apparatus comprising a housing , an optical camera, and circuitry configured to receive a signal corresponding to an image of the face of the individual captured by the optical camera where the individual is positioned in a sensing zone of the optical camera, determine an identity of the individual based on the image of the face, determine based on the identity of the individual and the current time, whether the individual has a valid reservation to access an area secured by the digital door lock at the current time and cause the communication circuitry to transmit a signal to the digital door lock to unlock based on a determination that the individual has a valid reservation to access the areas at the current time (paragraph [0034]+ wherein the face of a child is used to unlock the door at a given/ expected time as per set rules).  Access control device 16 is interpreted as a housing with the circuitry and memory as recited (FIG. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amuduri et al., as discussed above, in view of Phadke et al. (US 10984420).
Re claim 16, though silent to the temperature sensor Phadke et al. teaches a consolidated system with a temperature sensor (FIG. 1+ which is a body temperature profile scan) .
Prior to the effective filing date it would have been obvious to combine the teachings for security
Re claim 17, as discussed above, Phadke et al. teaches checking a temperature corresponds to a human.  It would have been obvious to not approve access when the temperature is not of a human, such as out of range (high/ low) for security.
Re claims 22-23, the limitations have been discussed above re claims 15-16.
Re claim 24, the Examiner notes that Phadke et al. teaches the use of a thermal / temperature check to determine a typical temperature of a human body (paragraph [0113]+) so as to be able to use/ access/ buy the goods.  It would have been obvious to have instructions on the display so as to guide a user through a conventional transaction as known in the art.  
Claims 18-19 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amuduri et al., as discussed above, in view of Surmacz et al. (US 10540854).
Re claim 18, as discussed above, the facial image is matched, which is interpreted by comparing to stored in memory (server) and not locally.  
	Surmacz et al. generally teaches facial recognition via local or remote (claim 1).
Prior to the effective filing date it would have been obvious to combine the teachings to have remote storage, such as to have a more secure system (locally stored), less complex (locally stored), etc.
	Re claim 19, Amuduri et al. teaches remote storage (FIG. 3+ wherein the server is used).
Re claim 25, the limtaitosn have been discussed above re claim 18.
Re claim 26, the limtaitosn have been discussed above re claim 19.

Allowable Subject Matter
Claims 1-14 are allowed.
Claims 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach the limitations of the system comprising the housing and processing circuitry as set forth in claim 1.  
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach the system as set forth in claim 20, comprising the system of claim 15 and the scanner and payment apparatus as set forth in claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409. The examiner can normally be reached 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL I WALSH/            Primary Examiner, Art Unit 2887